 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDAptos Seascape CorporationandHotel,Motel,Restau-rantEmployees and Bartenders'InternationalUnion,Local483, AFL-CIO. Case 20-CA-6474December14, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn September 20, 1971, Trial Examiner MauriceAlexandre issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,2 and conclusions3 and to adopt hisrecommended Order.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Aptos Seascape Corporation, San Die-go,California, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.1Respondent's request for oral argument is hereby denied as the record,the exceptions, and briefs adequately present the issues and positions of theparties.2We hereby correct the following inadvertent factual errors in the TrialExaminer'sDecision,which in no way affected his Decision or ouradoption thereof. The first sentence of paragraph 9 of sec. III, A, should bechanged to show that it was the Union that requested an effective date ofOctober I rather than Respondent The last sentence of that sameparagraph should be changed to reflect the fact that Gold testified that heasked Determan whether he objected to disclosure to the Aptos' staff,rather than the union staff.3Respondent has excepted to certain credibility findings made by theTrial Examiner. It is the Board's established policy not to overrule a TrialExaminer's resolutionswith respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd. 188 F.2d 362 (C.A. 3). We have carefully examined the record andfind no basis for reversing his findings.4Respondent contends that it was prejudiced by the Trial Examiner'sclosing off of a line of questioning designed to show differences betweentwo documents The Trial Examiner stated that he could compare the twodocuments himself; that was the reason for his ruling However, althoughreceived into evidence, the second document was not physicallytransmitted to the Trial Examiner with the other exhibits. He assumed,however, that the two documents were substantially different. We havenow received the second document, and it is in fact different. In thosecircumstances, we find that his ruling was not prejudicial.TRIAL EXAMINER'S DECISIONMAURICE ALEXANDRE, Trial Examiner: This case washeard in Monterey, California, on May 18, 1971, upon acomplaint, issued on February 26, 1971,' alleging thatRespondent had violated Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended, by refusing toexecute a written collective-bargaining contract embodyingthe terms of a complete agreement reached by Respondentand the Union covering a certified unit of Respondent'semployees. In its answer, Respondent denied commissionof the alleged unfair labor practices.Upon the entire record, my observation of the witnesses,and the briefs filed by the General Counsel and by theRespondent, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent's answer failed to deny, and therebyadmitted, the following allegations of the complaint:Respondent,aCaliforniacorporationwith itsprincipal office located in San Diego, California, is, andat all times material herein has been, engaged in thebusiness of real estate development.Respondent has a , place of business in Aptos,California, which includes the operation of a restaurantand commercial golf course, herein called the Aptosfacility.Penasquitos, Inc., an Illinois corporation with itsprincipal office located in San Diego, California, is, andat all times material herein has been, engaged in thebusiness of real estate development.Aptos Seascape Corporation and Penasquitos, Inc.,are, and at all times material herein have been, affiliatedbusinesses under the common management of Irvin J.Kahn, and constitute a single integrated businessenterprise. Irvin J. Kahn formulates and administerscommon labor pwhcies for Aptos Seascape Corporationand Penasquitos, Inc.During the past year, Aptos Seascape Corporationand Penasquitos, Inc., have derived gross revenues inexcess of $500,000 from their operations in the State ofCalifornia.During the past year, Aptos Seascape Corporationand Penasquitos have received goods valued in excessof $50,000 from firms which in turn received thosegoods from outside the State of California.Respondent is, and at all times material has been, anemployer engaged in commerce and operations affect-ing commerce within the meaning of Section 2(6) and(7) of the Act.I find the facts to be as admitted, and that Respondent is,and at all times material herein has been, an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and (7) of the Act.1Based on a charge filed on December 10, 1970, by Hotel, Motel,Restaurant Employees and Bartenders' International Union, Local 483,AFL-CIO (hereafter called the Union).194 NLRB No. 94 APTOS SEASCAPE CORP.II.THE LABOR ORGANIZATION INVOLVEDRespondent has admitted,and I find,that the Union is alabor organization within the meaning of Section 2(5) of theAct.III.THEUNFAIR LABOR PRACTICESA.The EvidenceIn December 1969, Union Secretary-Treasurer Arnold(now deceased) and Union President Gold met withHolbrook, the manager of Respondent's beach and countryclub.Holbrook greeted them by stating, "I have beenexpecting you because my grapevine tells me that theemployees wish to be represented by the union." The Unionrepresentatives gaveHolbrook a copy of the Union'smaster collective-bargaining agreement then in effect in theMonterey-Santa Cruz area. Holbrook stated that he wasnot the proper person to meet with and suggested that theUnion representatives meet with Watson, Respondent'svice president. In early January 1970,2 Gold and Arnoldmet with Watson, who stated that he had been informed byHolbrook that the Union represented the employees. Atthat time, they gave Watson a copy of the trust agreementgoverning the industrywide health and welfare insuranceprogram which was referred to in the master contract.Watson raised some questions relating to the contract,expressed concern regarding the relation of employercontributions to employee health and welfare benefits, andrequested the Union's cooperation in connection with ahotel which Respondent wished to erect .3 In late January,Gold and another Umon representative met with Watson,at which time they discussed certain specifics of the healthand welfare plan. Thereafter, Holbrook informed theUnion that Project Manager Lang had been "assigned asthe person in charge."On or about April 18, Arnold and Gold met with Langand other company representatives. Lang stated that he hadjust taken over Respondent's entire construction develop-ment program, and had not yet had an opportunity to readand analyze the proposed contract and to discuss it with hisstaff. The Union agreed to his request that they meet againin early May. When they met as agreed, Lang requested a 1-year delay in negotiations, stating that by that time thehotel complex would be finished and the Company couldthen devote all its efforts to negotiations.When Arnoldobjected,Lang replied that he had had considerableexperience as a trade unionist, that he knew all about delaysin election procedures, and that "he had to stall for at leasta year." He further stated that even if the Union wereeventually to be certified, lengthy negotiations would takeplace because he intended to do everything possible to stallfor a year.2All dates referred to hereafter relate to 1970 unless otherwise stated.3The Union subsequently filed a brief in support of Respondent'spetition to the Planning Commission relating to the hotel.4Also referred to in the record as Detterman. His full name is DonaldP. Determan.541Thereafter, the Union filed a petition for certification. OnJune 12, Respondent and the Union executed a Stipulationfor Certification Upon Consent Election. Signing on behalfofRespondent was Don Determan,4 as attorney forRespondent.5Determan testified thatWiggins,Kahn'shouse counsel and his superior, was also present on June 12,but that Determan signed the consent agreement as "amatter of convenience." The election was held on July 17,atwhich time 24 employees voted for the Union and 8voted against. Following the counting of the ballots, LanginvitedDeterman, Gold, and other Union representatives(not identified in the record) to a cocktail lounge, wherethey engaged in general discussion. At its conclusion, Langsuggested a prompt meeting "for purposes of negotiationsand wrapping up the contract." On July 27, the Boardcertified the Union as the exclusive collective-bargainingrepresentative of the restaurant, bar, kitchen, and janitorialemployees at Respondent's Aptos facility.By letter dated July 30 and addressed to Lang, Goldforwarded two copies of the new 5-year master contractwhich the Union and the industry had agreed to, effectiveAugust 1, and requested a bargaining meeting. Receivingno reply, Gold telephoned Lang on or about August 19, andthey agreed to meet on August 25. Gold and Lang met onthat date,6 at which time the latter stated he did not knowwhether he had the power to negotiate or whether someoneelse would be designated to negotiate for Respondent. Goldaccused Respondent of resuming stalling tactics, and Langpromised to ascertain who was to represent Respondent.Gold suggested that since Lang might be the onedesignated, they should discuss the contract in order to savetime.Lang agreed. They accordingly "went over" themaster contract, agreed to minor modifications, and thendiscussed the trust agreement referred to in Section 23 ofthe contract. Lang requested Gold to reduce to writing andsend him the modifications they had agreed to, togetherwith an explanation of the trust agreement, and to call himin about a week.In a letter dated August 28 and addressed to Lang, Goldstated:Iwish to express my appreciation for the way ourmeeting went, and I thought you advanced many pointsthat you raised, which I agreed to change.Iwould like to review these items, and subject to gettingfinal approval from the "Home Office," the Umonagrees to combine these changes into a SupplementalAgreement to be made a part of the Master Agreement.The letter then set forth the changes which the Unionproposed. Attached to the letter was a three-page documentsummarizing the industry insurance and pension program.Also enclosed, but not referred to in the letter, was a copyof the newly revised and printed trust agreement. The letterconcluded by requesting Respondent's position on theproposed modifications. Thereafter, Gold called Lang, who5Determan is engaged in the private practice of law. However, he,receivesa salary from Irvin J. Kahn Corporation, which managesRespondent, and he devotes most of his time to the affairs of Kahn and itsaffiliated corporations.6Arnold was then recovering from surgery and could not be present. 542DECISIONSOF NATIONALLABOR_RELATIONS BOARDstated that he had forwarded "all of the documents" to his"home office," and that "a Mr. Wiggins was the person whowould be empowered to enter into binding negotiationswith the union." Gold, who had not asked Lang to identifyWiggins' position with Respondent, telephoned Wiggins,stated that he had been informed that Wiggins was the oneempowered to enter into binding negotiations on behalf ofRespondent, that Gold and Lang had reviewed the mastercontract and had agreed to certain modifications, and thathe wished to meet in order to conclude the matter. Wigginsacknowledged that he was empowered to enter into bindingnegotiations, and asked Gold to call him on or aboutSeptember 21. When Gold complied, they arranged to meeton September 28, and Wiggins advised Gold that Determanwould accompany him to the meeting.On September 27, Determan was informed by Wigginsthat the latter would be unable to attend the meeting thefollowing day because of a fire close to his home. Determantestified that he asked whether the meeting should be calledoff, that Wiggins replied in the negative, and that Wigginsstated, "Why don't you go ahead and see what they aretalking about." In a preheanng affidavit, Determan statedthatWiggins "gave me no instructions on the way I was tohandle negotiations with the Union."On September 28, Determan went to the meeting placeand met with Gold and Arnold. Determan informed themof the reason why Wiggins could not be present. Goldtestified that he then asked Determan whether he had thepower to enter into binding negotiations. Determan gaveevasive and conflicting testimony as to whether Gold askedhim that question, but finally admitted that Gold asked thatquestion as soon as Determan arrived, and that Arnoldrepeated the question at the end of the meeting. Goldtestified that Determan replied that he did have that power,and that he was handling other union negotiations forRespondent.Determan gave evasive and conflictingtestimony regarding his reply, variously stating amongother things that the subject was not discussed, that he didnot recall discussion thereof, that he stated that he did nothave that authority, that he believed that he so stated, thathe stated that he was negotiating subject to ratification byhis principal, that he stated that the Union's proposalwould have to be evaluated by several persons, and thatsinceneitherhe nor Wiggins had authority to bindRespondent he stated that those present "would at least beable to discuss the contract." He finally admitted that he"didn't have that much recollection" of the conversation. Inhis prehearing affidavit,Determan had stated: "I don'trecall any discussion at the union hall about my authorityto negotiate."Gold testified that Determan had his own copy of theUnion's master contract at their meeting, but that at therequest of Determan, Gold gave him a copy of his letter ofAugust 28 to Lang and the attachment thereto. Determantestified that he did not have a copy of the master contractwhen he arrived, and that a copy was furnished to him byGold or Arnold. Determan's affidavit states: "I also had acopy of their standard master agreement which I glanced atbutdid not read in detail." Determan testified, inexplanation of that statement, that it "doesn't say anythingabout when I received it." He further testified that he couldnot recall whether he and Wiggins had discussed theanticipated negotiations prior to September 28, or whetherhe had possession of "the file" relating thereto. In addition,he testified that he had no discussions with officials ofRespondent until the day after the September 28 meeting.Gold testified that Determan inserted in the mastercontract the changes set forth in the August 28 letter; thatthey then went through the contract section by section; thatDeterman expressed his approval of virtually all of itsprovisions; that they had a lengthy discussion regarding theinsurance and pension plan; 7 that Determan requested aneffective date of October 1; that he stated that when thefinaldraft of the contract was prepared, it would benecessary to define the bargaining unit to conform to theBoard's certification,8 and to phrase the union-securityprovision so as to conform to the requirements of the Act;and that Gold agreed. Gold further testified that at the endof their discussion, he stated that it appeared that they hada contract; that Determan agreed and they shook hands;thatDeterman stated that he would have a final draftprepared, executed, and sent to the Union in about a week;that when in response to Gold's offer to prepare the finaldraft,Determan stated that he wished to do it, Goldacquiesced because he felt that as an attorney, Determan"had to earn a legal fee." In this connection, he furthertestified as follows:And I did propose two-as I testified, that I would bedelighted to prepare the draft for him and have usexecute it and have him take it to the proper authorityafter he reviewed it.And then he said, "No, I will do this work."And assuming-knowing he was an attorney, I didn'tknow that he was on a salary, on a retainer, or whathave you, I felt this was the normal thing, and someattorneys want this done by the union. Some want to doitthemselves.And signing it on the spot is-I havenever signed anything on the spot until I saw the finaldraft, and I assumed that-and I know that he didn'thave the power to sign it on the spot.Gold testified that he asked Determan whether he objectedto disclosure to the Union staff that an agreement had beenreached; that Determan stated he had no objection; andthaton the same day, Arnold advised the Umonrepresentative in the Santa Cruz area to inform the staffthat a contract had been reached effective October 1.7Gold testified that he could not recall whether Determan brought acopy of the trust agreement with him, that Gold had copies on the tablewhen Determan arrived,but that the trust was not discussed during themeeting8The master contract stated that the employer recognizes the Union asthe sole representative for collective-bargaining purposes of "all employeescoming under the Charter of the Union."The Board's certificationdefinesthe unit asfollows: "All restaurant,bar, kitchen and janitorialemployeesemployed byRespondent at itsAptos, California facility, but excluding allother employees,officeclerical employees,guards and supervisors asdefined inthe Act " APTOS SEASCAPE CORP.543Determan testified that at the meeting he glanced at eachsection of the master contract; that he may have stated thatsome of the sections were very standard and presented nolegal problem; that some sections were legally less materialthan others; that he stated that there was no point indiscussing some of the sections, such as Section 23 whichreferred to the trust agreement; 9 that he may have raisedsome minor points which might be a problem; but that hestated that this was not for him to decide. On cross-examination, however, Determan testified that he was notcertain that he made the last statement. Determan furthertestified that neither he nor Gold stated that they had anagreement at the end of their meeting; but that on thecontrary, he stated that the proposal would have to beevaluated by others and that he would submit a counterpro-posal as soon as possible. In this connection, he testified atone point as follows:0.So, it was understood that you were going tohave to go back to San Diego and get this contractsigned, wasn't it?A.That is right, and revise it somewhat.Q.All right.Now, other than the revisions that are shown inGeneral Counsel's Exhibit Four, were there any otherrevisions that were discussed at that meeting?A. I believe I raised some questions, that I indicatedthat they would have to be either asked by the people atAptos, or somebody else, relative to buttons on-forinstance, the union buttons on-the buttons on theiruniforms. I hadn't seen any, and to me that mightoffend the people to Aptos. I didn't know.Q.So, other than union buttons, or some minorrevisions, it was your understanding at the conclusionof the meeting of September the 28th that you hadnegotiateda complete agreement subject to thediscussions by your principals in San Diego, is thatcorrect?A.That is incorrect.Q.All right.Then, would you explain, to me what you had doneon September the 28th?A. I had glanced through the contract, number one,as I have previously indicated.Q.pal?Weren't you there to negotiate for your princi-A.Definitely.Q.you.So, you had negotiated, whatever that means, toNow, you have indicated to us in your testimony thatyou went through the contract, that you went throughthe letter of August the 28th. You were supposed to takeitback to San Diego and ask for approval, approval,isn't that correct?There wasn'tanyfurther negotiations to be done,was there?A.Well, I have never completed a negotiation withanybody in one-half an hour over lunch.Q.You were at the election in July, weren't you?A.Yes.Q.You were at the NLRB hearing leading to theelection prior to that, weren't you?A.Yes.Q.You knew that this matter had gone on, bySeptember 28th, over two months, didn't you?A. (No response.)Q.You knew that these parties had been waiting tofinish an agreement?A.Oh, yes, yes. I-Q.Were you coming up there with an emptybriefcaseand an empty head? Didn't you knowanything?A. I hadn't been involved prior to September the28th. After the election of July the 17th until the time ofSeptember the 28th, I might have been involved 20,seconds.Gold testified that since he did not receive a signedcontract, he telephoned Determan on or about October 6;thatDeterman stated that because he was flooded withlegal work he might not be able to get to it for 4 weeks andimplied that he wanted to postpone the effective date; thatGold replied that this was not what they had agreed to andwould put the Unionin an embarrassingposition, but thathe would advise Determan of the Union's views. By letterdated October 12, the Union requested Determan to statethe,effective date he desired. Receiving no reply, Gold onOctober 20 telephoned Determan, who stated that he wasswamped with work and that he could not get to thecontract for 2 or 3 weeks.In early November, Gold again called Determan, whostated that he would do his best to get to the contract in afew days. By letter dated November 4, the Union'sattorney, Leahy, complained to Determan that the contracthad not yet been sent to the Union for execution. By letterdated November 9, addressed to Leahy, Determan stated:We have just received a draft of our proposed unionagreement from Aptos. There will have to be somerevisions made before we are able to send you and PatArnold a copy of our proposed contract.Gold testified that he telephoned Determan on or aboutNovember 20 and heatedly asked what he meant by the"minormodifications" referred to in his letter; thatDeterman advised him to calm down, stating that he wishedto make some minor changes in phraseology which wouldnot change any of the substantive matters they had agreedto; and that Determan promised to send the contract assoon as he could. Gold further testified that during theseconversations, Determan never stated that the contract wasbeing reviewed by Respondent's officers, but attributed thedelay only to the pressure of work.On December 6, Union Attorney Leahy called Determan9Determan testified that he asked for a copy of the trust agreementlengthy, and that he stated that he would have to study itduring the meeting, that Arnold obtained a copy for him, that it was 544DECISIONSOF NATIONALLABOR RELATIONS BOARDand 'requested receipt of a contract by a specified date.Leahy then told Gold that he would file an unfair laborpractice charge if a contract was not received fromDeterman by that date. The charge was filed on December10.By letter dated December 15 and addressed to theRegional Office, Determan enclosed a notice of appearanceon behalf of Respondent and stated:Iam sure we will have no problem in resolving thissituation. Our relations with the Union have been mostsatisfactory and we envision the finalization of anagreement in the near future.By letter dated January 11, 1971, and addressed to Gold,Determan stated:Enclosed is our proposed Union Agreement.We would be most happy to meet with you in thenear future and resolve any questions that may arise.With respect to the proposed agreement referr ed to in theletter,Determan testified as follows on direct examination:Q.Now, as a result of your conversations, as aresult of your meeting, as a result of being handed thesevarious documents, did you, eventually, reduce towriting all of these things as well as your understandingof the agreements entered into?A. I entered a-I drafted a proposal on behalf ofmy client, Aptos Seascape Corporation, based uponthese documents and my client's position.Gold testified that Respondent's counterproposal reducedthe benefits that the employees then enjoyed. Contrary totheGeneral Counsel's brief, the record shows that thecounterproposal was offered and received in evidence aspartofGeneralCounsel'sExhibit 5.Although thecounterproposal was not physically transmitted to me withthe other exhibits, I may assume from the existence of theinstant controversy that the counterproposal differed fromthe agreement which, the General Counsel contends, wasreached by Respondent and the Union on September 28,and that the difference is more thande minimis.The complaint herein was issued on February 26, 1971.By letter dated March 9, 1971, Determan forwardedRespondent's answer to the complaint.B.Concluding FindingsThe General Counsel contends that Determan had actualor sufficient apparent authority to enter into a collective-bargaining agreement which was binding upon Respon-dent, that he reached a meeting of the minds with Gold andArnold regarding all the terms of an agreement onSeptember 28, and hence that Respondent's refusal to signa written contract with the Union embodying their oralagreement violated Section 8(a)(5) and (1), as alleged in thecomplaint. Respondent contends that Determan did nothave authority to bind Respondent, that he so informedGold and Arnold, and that no agreement resulted fromtheir negotiations on September 28.10 1 find that Respon-dent violated the above sections of the Act.10Respondentdoesnotquestion the validity ° of theUnion'scertification.11Cf.United Steelworkers of America v. CCI Corporation,395 F.2d 529(C A 10);TacomaPrinting Pressmen'sUnionNo. 44 (Valley PublishingCompany),131NLRB 1090, andHuttig Sash and Door Company, 151InN.L.R.B. v. Coletti Color Prints, Inc.,387 F.2d 298(C.A. 2), the Court stated:Itdoes not necessarily follow that one hired by acompany "to negotiate" a collective bargaining agree-ment with a union has authority to bind the company tothe terms he negotiates without receiving subsequentapproval of those terms by the company. [Citationsomitted.] Under our present labor law, there certainly isno duty on the part of an employer to be represented atthebargaining table by a person with competentauthority to enter into a binding agreement with theemployees, although the bargainer's lack of suchauthority is a factor to be considered in evaluating theemployer's good faith... .Accord,Standard Oil Company (An Ohio Corporation),137NLRB 690. Thus, an agent may lawfully be invested withthe limited authority to negotiate a collective-bargainingcontract which is subject to ratification by the employer.Such limitation upon theagent's authority, however, mustbe disclosed to the Union before agreement is reached. InBrotherhood of Painters,Decorators and Paperhangers ofAmerica,Local 850, AFL-CIO, (Morgantown Glass andMirror, Inc.),177 NLRB No. 16, the Board held,inter alia,that a local union can lawfully defersigninga contractpending approval by its international where "the necessityfor such approval is clearly understood by the parties."Although that case involveda union asprincipal, the samerule applies to an employer. Conversely, if the necessity forthe employer's approval of an agreement made by his agentis not clearly understood, the employer's refusal to sign theagreement is unlawful. Stated otherwise, an agent appoint-ed to negotiate a collective-bargaining contract is deemedto have apparent authority to bind his principal in theabsence of notice to the contrary.N.L.R.B. v. RalphPrinting & Lithographing Co.,75 LRRM 2267 (C.A. 8).11Whether or not this rule comports with "good technicalcontractrule" isnot controlling.What is important iswhether therule statesgood collective-bargaining law.Lozano Enterprises v. N.L.R.B.327 F.2d 814, 818 (C.A. 9);see also Section 2(13) of the Act. The rule, which imposesno hardship upon the principal, is dictated by the statutorypolicyof promoting industrial peace by encouragingcollective bargaining. Clearly, the statutory policy would bethwarted by permitting a principal, after his agent hasreached agreement, to state for the first time that the latter'sauthority was limited and that the agreement was subject toratification.Applying theforegoingprinciples to the instant case, Ifind that Determan should be deemed to have had apparentauthority to bind Respondent when he engaged innegotiations with Gold and Arnold on September 28. Nocontenon isor can be made that Determan, an attorney,was merely acting as Respondent'smessengeron that date.In the past, he had represented the corporate complex towhich Respondent belonged in labor matters, includingnegotiations,with little or no supervisionor assistance.Wiggins gave him no instructions on how to handle theNLRB 470, enfd. asmodified362 F.2d 217 (C.A. 4), withOperatingEngineersLocalUnionNo 3, AFL-CIO (California Association ofEmployers),123 NLRB 922, andSheet Metal Workers Union, Local No 65,AFL-CIO (Inland SteelProducts Company),120 NLRB 1678. APTOS SEASCAPE CORP.September 28 negotiations with theUnion.Determantestified that he possessed and exercised the power tonegotiate on behalf of Respondent on that date,and thelatter does not claim otherwise.Whether or not Respon-dent's officers knew on September 28 that Wiggins was notpresent during the negotiations,there is no doubtthat theysubsequently learned that Determan had been the solenegotiator.In addition,Determan continued to deal withthe Union on behalf of Respondent after September 28.Indeed,so far as the record shows, he was the only one whodid so. It was Determan who prepared Respondent'sostensible counterproposal to the Union,who entered anotice of appearance on behalf of Respondent after theunfair labor practice charge was filed, and who filedRespondent's answer to the complaint issued herein. At onepoint in his testimony,Determan referred to Respondent as"my client."At notime did Respondent disavow theexistence or exercise of Determan's power to negotiate onits behalf,nor did it inform the Union that his authoritywas limited.Finally, I find that much of Determan'stestimony is not credible,and I reject his version of whattranspired on September 28. Rather,I credit Gold and findthat Determan statedto Gold and Arnoldon that date thathe had the power to bind Respondent12 Since the Unionwas not informed that any agreement was subject toratification by Respondent, I find that Determan possessedapparent authority to bind Respondent.I further find that Determan reached a final agreementwith Gold and Arnoldon September 28 regarding all theterms and conditions of a collective-bargaining contract.Thatcontract consisted of the provisions of the mastercontract as modified by the changes set forth in Gold'sletter of August 28 to Lang, a change in Section 2 of themaster contract so as to define the unit as set forth in theBoard's certification,a change in Section 3 of the mastercontract so as to conform it to the provisionsof the Actrelating to unionsecurity andan effective date of October 1for the contract.In so concluding,I rely on the followingconsiderations:(a)Prior to their meeting with Determan,Gold andArnold had engaged in negotiationswith VicePresidentWatson and later with Project Manager Lang,and the latterhad indicated his approval of certain modifications of themaster agreement.(b) I do not credit Determan's testimony that he did nothave possession of, and had not read,the pertinentdocumentsprior tothe September 28 meeting.The masteragreement, the trust agreement referred to therein,the letterof August 28, and the summary of the trust agreement hadbeen in the possession of Watson or Lang. Determan gaveequivocal testimony as to whether he had"the file" and haddiscussed the anticipated negotiations with Wiggins prior tothemeeting.He admittedly discussed the situation withRespondent's officers,but I do not credit his testimony thathe first did so on the day after the meeting.(c)Determan went through the master contract sectionby section with Goldand Arnold. Theydiscussed theinsurance and pension plan.Determan accepted thechanges set forth in the August 28 letter.Gold and Arnold12Cf.Huttig Sash and Door Company,151NLRB 470, 472 fn. 4, enfd.asmodified 362 F 2d 217 (C.A. 4), withUnited Steelworkers of America v545agreed to Determan's request for changes in the mastercontract relating to the unit and to union security. Theyalso agreed to Determan's requestfor an effective date ofOctober 1. I credit Gold's testimony that at the conclusionof the meeting, they shook hands and acknowledged thatthey had an agreement which was to be reduced to writingby Determan and signed by Respondent. Determanassented to Gold's requestfor his consent that the Union'sstaff be advised that an agreement had been reached.(d) I credit Gold's testimony that Determan subsequentlyacknowledged the existence of an agreement; that the latternever denied such agreement, but merely stated he wishedtomake only insubstantialchangesin phraseology; andthat he continued to attribute his delay in preparing thewritten contract only to the pressure of other work, and notto any disagreement over its provisions.In sum, I find that the negotiations did not take place forthe firsttimeat the September28 meeting; that the partieshad engagedin significant negotiationsbefore that date;that Determan did not go to that meeting "with an emptybriefcase and an empty head," but on the contrary wasfamiliar with what had theretofore occurred; that he andthe Union representatives concluded an agreement whichhe promised to reduce to writing; that Respondent wasbound by that agreement; and that Respondent thereafterfailed and refused to sign a written contract embodying thatagreement.These conclusions are in no way inconsistent with Gold'stestimony that he knew that Determan did not have thepower to sign a contract "on the spot." That testimony wasnothing more than a recognition that the proper signatorywould be an officer of Respondent rather than Determan. Iaccordingly find that Respondent's failure and refusal tosign such a contract violated Section 8(a)(5) and (1) of theAct.CONCLUSIONS OF LAW1.By unlawfully failing and refusing to execute awritten contract embodying the terms and conditions of anoral agreement reached with the Union, as found herein,Respondent engaged in unfair labor practices in violationof Section 8(a)(5) and (1) of the Act.2.The aforesaid unfair labor practices affect commercewithin the meaning of the Act.THE REMEDYI recommend that Respondent cease and desist from itsunfair labor practices and take certain affirmative actionwhich I deem necessary to effectuate the policies of the Act.Specifically, I recommend that Respondent forthwith sign acollective-bargaining contract embodying the terms of theagreement reached by Respondent and the Union, as foundherein; that it give effect to such a written contractretroactively to October 1, 1970; and that it make whole itsemployees for anyloss of wagesor other employmentbenefits they may have suffered as a result of Respondent'sfailure to sign the agreement. The lossof earningsunder theorder recommended shall be computedin the manner setCCI Corporation,supra. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDforth in F. W.Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 13ORDERRespondent, Aptos Seascape Corporation, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Failing and refusing to sign a written collective-bargaining contract embodying the terms of the agreementreached on September 28, 1970, by a representative ofRespondent and representatives of Hotel, Motel, Restau-rantEmployees and Bartenders' International Union,Local 483, AFL-CIO, effective October 1, 1970.(b) In any, like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative action:(a) Forthwith sign the agreement described in paragraph1(a).(b)Upon execution of the aforesaid agreement, giveretroactive effect to the provisions thereof and, in themanner set forth in the section herein entitled "TheRemedy," make whole their employees for any losses theymay have suffered by reason of Respond_ ent's failure to signthe agreement.(c) Preserve and make available to the Board or its agentson request, for examination and copying, all payrollrecords,socialsecuritypayment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at its facility in Aptos, California, in those placeswhere notices to its employees are customarily posted,copiesofthenoticeattachedheretoandmarked"Appendix." 14 Copies of said notice, on forms provided bythe Regional Director for Region 20, shall, after beingsigned by Respondent's representatives, be posted by theRespondent immediately upon receipt thereof and main-tainedby it for 60 consecutive days thereafter inconspicuousplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 20, inwriting, within 20 days from the receipt of this Decisionwhat steps have been taken to comply herewith.1513 In the eventno exceptionsare filed as provided by Section 102 46 oftheRules and Regulationsof the National LaborRelations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome itsfindings, conclusions,and Order, and all objections theretoshall be deemed waived for all purposes.14 In the event that theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD."15 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 20, in writing, within 20 daysfrom the date of this Order,what stepshave been taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL forthwith sign a written collective-bargain-ing contract embodying the terms of the agreementmade on September 28, 1970, by our representative andthose of Hotel,Motel,Restaurant Employees andBartenders' International Union, Local 483, AFL-CIO,effective October 1, 1970.WE WILL give retroactive effect to the terms andconditions of said contract, and we will make whole ouremployees for any losses they may have suffered byreason of our failure to sign the said contract.WE WILL NOT fail or refuse to sign the above contract.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofrights guaranteed by the National Labor Relations Act.APTOS SEASCAPECORPORATION(Employer)DatedBy(Representative)(Title)This is an official Notice and must not be defaced byanyoneThis Notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this Notice or compliance withits provisions, may be directed to the Board's Office, 13050Feder, l Building, Box 36047, 450 Golden Gate Avenue,San Francisco, California 94102, Telephone 556-3197.